Citation Nr: 1727621	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-19 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent from December 1, 2012, for a cardiac disorder to include myocardial infarction and coronary artery disease.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), other than dysthymic disorder.  

3.  Entitlement to service connection for a lumbar spine disorder.  

4.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU) prior to June 10, 2010.

5.  Entitlement to special monthly compensation (SMC) under the provisions of 38 U.S.C.A. § 1114(s) prior to June 10, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision (PTSD) and December 2010 rating decision (myocardial infarction, TDIU, lumbar spine disability) by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction over these matters on appeal is with the RO in North Little Rock, Arkansas.  

In a July 2016 decision, the Board denied entitlement to an initial rating in excess of 10 percent prior to January 14, 2005, and a staged rating in excess of 30 percent from January 14, 2005 through August 21, 2012, for myocardial infarction, coronary artery disease, and stenting.  The Board also determined that the Veteran waived his right to an additional hearing due to the retirement of the Veterans Law Judge that presided over his hearing.  Additionally, the remaining issues on appeal were remanded for further development.  

In a February 2017 rating decision, the RO granted the Veteran's TDIU and SMC claims, effective June 10, 2010.  However, as this is not a full grant of the benefits sought for the entire period on appeal, these issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Since December 1, 2012, the Veteran's cardiac disability diagnosed as a myocardial infarction and coronary artery disease has manifested itself with a workload of less than 3 METs that resulted in dyspnea, fatigue, angina, dizziness or syncope.

2.  A diagnosed psychiatric disorder, other than dysthymic disorder, is not currently shown.

3.  It is less likely than not that the Veteran's lumbar spine disorder is related to active duty service.

4.  Prior to June 10, 2010, the Veteran's service-connected disabilities did not prevent him from obtaining and retaining substantially gainful employment.

5.  Prior to June 10, 2010, based on his service-connected disabilities, the Veteran is not so limited in his ability to function that he is housebound for purposes of VA regulations.


CONCLUSIONS OF LAW

1.  Since December 1, 2012, the criteria for a 100 percent rating for a myocardial infarction has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104 (2016), Diagnostic Code (DC) 7006.

2.  The criteria for service connection for an acquired psychiatric disorder, other than dysthymic disorder, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

4.  Prior to June 10, 2010, the criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

5.  Prior to June 10, 2010, the criteria for SMC by reason being housebound have not been met.  38 U.S.C.A. §§ 1114, 1502, 1521, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking an increased rating for his service-connected myocardial infarction and coronary artery disease.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).
Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's cardiac disability diagnosed as myocardial infarction and 
coronary artery disease has been rated at 60 percent since December 1, 2012 under 38 C.F.R. § 4.104, DC 7006.  The Board notes that criteria for DC 7005 (coronary artery disease) and DC 7006 (myocardial infarction) are the same, and therefore a rating under DC 7006 is appropriate.  In order to warrant a rating in excess of 60 percent, the evidence must show a myocardial infarction with either: (1) chronic congestive heart failure; (2) a workload capacity of 3 metabolic equivalents (METS) or less, with symptoms of dyspnea, fatigue, angina, dizziness, or syncope, or, (3) left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7006.  

Based on the evidence of record, a total schedular rating of 100 percent is warranted.  Specifically, according to a VA examination in February 2014, the Veteran had a METs of between 1-3 with shortness of breath and fatigue.  Further, the Veteran's private treatment records indicate a similar METs score and symptomology.  

TDIU

As discussed, the RO granted the Veteran's TDIU claim which is effective June 10, 2010.  Nevertheless, given that the Veteran has asserted that he has been unable to work since 2006 as a result of his service connected disabilities, the Board must address his TDIU claim prior to June 10, 2010, as it is part of a claim for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow "substantially gainful employment" as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19; See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

After a review of the evidence of record, the Board determines that TDIU is not warranted prior to June 10, 2010. 

As an initial matter, as was mentioned above, the Veteran's overall rating changed during the course of this appeal.  While his 10 percent rating for left ear hearing loss (effective December 11, 2003), 20 percent rating for Type II diabetes mellitus (effective January 29, 2006), noncompensable rating for erectile dysfunction (effective May 12, 2010), dysthymic disorder/depression (effective January 17, 2008) were consistent, his service-connected renal dysfunction was originally rated at 60 percent (effective June 10, 2010), and increased to 100 percent effective March 28, 2016, and his myocardial infarction/coronary artery disease was originally rated at 10 percent (effective December 11, 2003), increased to 30 percent on January 14, 2015, and increased to 100 percent on August 22, 2012.  As a result, the Veteran's overall rating was 50 percent for the period prior to January 17, 2008, and 80 percent for the period between January 17, 2008, and June 10, 2012.  See 38 C.F.R. § 4.16(a).  As such, he met the schedular rating criteria for only a portion of the appeal.

This is of no impact in this appeal, however, as the Board finds that the Veteran was able to secure or follow a substantially gainful occupation as a result of his service-connected disabilities prior to June 10, 2010.  See 38 C.F.R. § 4.16(b).  Specifically, in June 2010, after a thorough examination and detailed review of the Veteran's records, the VA examiner determined that the Veteran's shortness of breath was his only employment hindrance.  Similarly, the Board notes that subsequent VA examinations in February 2014 and August 2016, all indicated that the Veteran was able to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  For instance, while the Veteran had limitations with physical work due to his fatigue and shortness of breath, the examiners opined that the Veteran's service-connected disabilities did not prevent him from securing or maintaining sedentary work.  Moreover, the Veteran's April 2014 and March 2016 treatment records documented that the Veteran was able to work on his farm, perform yard work, fix bicycles, and walk "as much as possible."  In fact, as opined by the August 2016 VA examiner, it appears that the Veteran's limitations are predominately caused by non-service connected disabilities, including his back disorder.  Additionally, the Board notes that while these examinations and evaluations occurred after the period on appeal, they are nevertheless persuasive and probative because they occurred after the Veteran's disabilities worsened.

The Board has also considered the statements from the Veteran which indicate that the Veteran has substantial employment limitations and frequently needs to take significant amounts of time off of work due to his service-connected disabilities.  

Nevertheless, the Board assigns more probative weight to the well-reasoned medical opinions from the VA examiners, as well as the medical evidence which indicates that the Veteran's service-connected disabilities did not prevent him from obtaining and retaining substantial gainful employment.  Therefore, the weight of the evidence is against the Veteran's TDIU claim.  

In sum, the Board determines that the Veteran was able to engage and maintain substantially gainful employment prior to January 15, 2016.  As such, the Veteran's TDIU claim is denied.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

SMC

In this case, the RO granted the Veteran's SMC claim under 38 U.S.C.A. § 1114(s), effective June 10, 2010, on account of renal dysfunction rated at 100 percent and additional service-connected myocardial infarction/coronary artery disease and dysthymic disorder, which combined for a rating of 60 percent or more.  

Therefore, the Board must determine whether the issue of entitlement to SMC 
at a higher rate or prior to June 10, 2010 has been asserted by the Veteran or raised by the record.  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In this case, the Board finds that the issue of entitlement to SMC at a higher rate or prior to June 10, 2010 has not been raised by the record or asserted by the Veteran.  Concerning housebound status, the Veteran prior to June 10, 2010 has at no point had a single disability rated at 100 percent with an additional disability rated at 60 percent or more.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i); see Bradley v. Peake, 22 Vet. App. 280 (2008). 

Specifically, there is no lay or medical evidence that the Veteran was housebound due to his service-connected disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). Indeed, the evidence shows that the Veteran was able to go to his medical appointments, albeit using his assistive/adaptive devices.  Further, SMC has also been granted on account of loss of use of a creative organ as of May 12, 2010.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(a).  Accordingly, the evidence of record does not raise the issue of entitlement to SMC at a higher rate than that which has already been established under any potentially applicable theory, and such is not inferred.

Service Connection

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, other than dysthymic disorder/depression for which he is already service-connected.  He is also claiming service connection for a back disorder.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a). 

Service connection may only be granted for a current disability; however, when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Psychiatric Disorder

With regard to the Veteran's claims related to an acquired psychiatric disorder, other than dysthymic disorder/depression, the Board determines that service connection is also not warranted.  First, the service treatment records do not indicate the presence of PTSD or an acquired psychiatric disorder while in service. 

As to the presence of a current disability, the Veteran is already service-connected for a dysthymic disorder/depression.  Importantly, while the Veteran's VA treatment records indicate that he may have symptoms associated with PTSD, he was never diagnosed with PTSD.  In fact, the Veteran had VA examinations in September 2010, January 2012, and August 2016, and no psychiatric disorders beyond a dysthymic disorder, including PTSD were observed or diagnosed.  

In order to clarify the nature of the Veteran's psychiatric symptoms, the Veteran underwent a VA psychiatric examination in August 2016.  After a thorough psychiatric evaluation, the examiner diagnosed depression but also found that a diagnosis for any other psychiatric disorder was not warranted.  In providing this diagnosis, the examiner specifically noted that the Veteran lack the symptomology associated with another psychiatric disorder.  

As service connection is not for application unless the evidence indicates that a current disability exists, service connection is not warranted for a psychiatric disorder other than depression.  See 38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In determining that the Veteran does not have a current diagnosis other than 
dysthymic disorder/depression, the Board takes note of the holding by the United States Court of Appeals for Veterans Claims in McClain v. Nicholson, 21 Vet. App. 319 (2007), where it stated that a disorder need only be manifest at some point during the pendency of that claim, even if no disability is present at the time of the claim adjudication.  However, McClain is not applicable here, as this is not a situation where the Veteran had a legitimate prior diagnosis that has since resolved.  Here, the Board has determined that the weight of the clinical evidence is against the conclusion that he had ever been diagnosed with a disorder other than 
dysthymic disorder/depression. 

Moreover, and while not outcome determinative, the Board notes that the rating criteria for PTSD (Diagnostic Code 9411) and the rating criteria for PTSD and depression are identical under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2016).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  While the Court noted it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately, if the manifestations of the two mental disabilities were the same, a separate evaluation was not warranted.

Here, as in Amberman, the Veteran's service connected depression and his alleged other acquired psychiatric disorders (e.g., PTSD) are evaluated under the same rating criteria.  The symptomatology associated with the disorders would be consequently and necessarily duplicative and overlapping.  The Veteran's PTSD is rated as 50 percent disabling and there are no psychiatric symptoms that have been excluded from that rating.  There would simply be no basis for separate evaluations. See Amberman v. Shinseki, 570 F.3d 1377   (Fed. Cir. 2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).




Lumbar Spine Disorder

In this case, the Board determines that service connection is not warranted, based on the evidence of record.  First, aside from a few sporadic instances of lower back pain, the service treatment records do not reflect treatment for, or a diagnosis related to a lumbar spine disability while in service.  In fact, the Veteran denied any back pain or complaints in his separation examination.  

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  Specifically, that he developed back pain after picking up a large heavy water tank and sustaining a lumbar strain.  In this regard, while the Veteran is not competent diagnose a disorder such as a lumbar spine disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, does not appear to be accurate, in view of other evidence of record.  Specifically, prior to 2001, the Veteran's VA treatment records do not reflect that he had any complaints of lumbar spine symptomatology.  Moreover, the Board notes that the Veteran filed numerous claims for VA benefits many years prior to filing his lumbar spine claim.  Therefore, the fact that the Veteran was aware of the VA benefits system and sought out a claim for other benefits, but made no reference to the disorders he now claims, weighs heavily against his credibility.

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed back disorder to active duty, despite his contentions to the contrary. 

Specifically the Board places significant value on the opinions of the VA examiner who evaluated the Veteran's symptoms in February 2014.  Specifically, after a thorough examination of the Veteran and a review of the claims file, the examiner determined that the Veteran's lumbar spine disorder was less likely than not related to his active duty service.  In providing this opinion, the examiner opined that the Veteran's lumbar spondylosis and stenosis is a degenerative condition that is far more likely to have occurred from an incident unrelated to his claimed in-service lumbar strain.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his lumbar spine disability to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of a lumbar spine disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because musculoskeletal disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's lumbar spine disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved. As such, the appeal is denied.


VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, it is noted that this appeal was remanded by the Board in January 2014 and July 2016 to obtain new VA examinations and any relevant and outstanding VA and private treatment records.  Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA and private treatment records have been obtained.  Moreover, the Veteran was provided with VA examinations in February 2014 and August 2016.  The Board finds that the examinations are adequate to adjudicate the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that all necessary assistance has been provided to the Veteran and the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Since December 1, 2012, an increased rating of 100 percent disabling for the cardiac disorder is granted.

Service connection for an acquired psychiatric disorder, claimed as PTSD, other than depression, is denied.

Service connection for a lumbar spine disorder is denied.

Prior to June 10, 2010, entitlement to TDIU is denied.  

Prior to June 10, 2010, SMC by reason of being housebound is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


